Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: deflection reducer in claim 1.  The deflection reducer is being interpreted as a portion of the drill that extends between the first and second cutting edges.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 9, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the at least one second cutting edge does not have two point angles at any position but has a single second point angle at the any position, the single second point angle continuously and smoothly decreasing…”  It is unclear how the second cutting edge can have a single point angle when it is continuously and smoothly decreasing.
Claims 7, 8, 9, 10, and 18 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2013/099841-A1, hereinafter WO’841.
Regarding claim 1, WO’841 discloses a drill (See Figure 1) comprising: at least one first cutting edge 3 for drilling a prepared hole to a workpiece (See Figure 7), the at least one first cutting edge 3 being formed in a tip side of the drill (See Figure 7), a first point angle (Note: the point angle formed by portion 3a of the first cutting edge 3) of the at least one first cutting edge at a tip position being more than 0 degrees and less than 180 degrees (See Figure 7), the first point angle continuously or intermittently decreasing from the tip side toward a rear end side of the drill (See Figure 7) (Note: See the point angles of portions 3b and 3c of the first cutting edge 3), a first relief angle of the at least one first cutting edge 3 continuously or intermittently decreasing from the tip side toward the rear end side (See Figure 8); at least one second cutting edge 8 for reaming the prepared hole (See Figure 7), the at least one second cutting edge 8 being formed at a position away in the rear end side from the at least one first cutting edge 3 (See Figure 7), the at least one second cutting edge 8 having a second relief angle at a maximum diameter position of the at least one second cutting edge (See Figure 8); and a deflection reducer 9 for reducing deflection of the at least one second cutting edge (See Figure 7), the deflection reducer 9 (Note: deflection reducer is being interpreted under 112(f) as a portion of the drill extending between the first and second cutting edges.  Element 9 of WO’841 extends between the first cutting edge 3 and the second cutting edge 8) (See Figure 7) being formed between the at least one first cutting edge 3 and the at least one second cutting edge 8, the deflection reducer being inserted into the prepared hole (See Figure 9).
Regarding claim 17, WO’841 further discloses a method of producing a drilled product comprising: drilling the workpiece with the drill according to claim 1, in order to produce the drilled product (See Figures 9 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2013/099841-A1, hereinafter WO’841, in view of EP-2505287-A2, hereinafter EP’287.
Regarding claim 2, WO’841 discloses the drill of claim 1 as set forth above.  WO’841 further discloses wherein the at least one second cutting edge 8 does not have two point angles at any position (See Figure 7).  WO’841 does not disclose wherein the at least one second cutting edge has a single second point angle continuously and smoothly decreasing down to 0 degrees from the tip side toward the rear end side, the single second point angle being 0 degrees at the maximum diameter position.  EP’287 discloses a drill including a first cutting edge 7 and a second cutting edge 16a, wherein the second cutting edge has a single second point angle continuously and smoothly decreasing down to 0 degrees from a tip side toward a rear side, the single second point angle being 0 degrees at a maximum diameter (See Figure 2a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’841, in view of EP’287, such that the second cutting edge has a single second point angle continuously and smoothly decreasing down to 0 degrees at a maximum diameter position as this is a simple substitution of one known prior art element for another in order to obtain a predictable result. 
Regarding claim 3, WO’841 discloses the drill of claim 1 as set forth above.  WO’841 further discloses wherein a first projected line derived by projecting a first passing area 3a of the at least one first cutting edge 3, on a projection plane parallel to a tool axis, when the at least one first cutting edge is rotated around the tool axis does not intersect with at least one quadric curve (Note: a hypothetical quadric curve may be formed to not intersect the projecting line formed along portion 3a of the first cutting edge).  WO’841 does not disclose wherein a shape of the a second projected line derived by projecting a second passing area of a portion of the at least one second cutting edge, on the projection plane, when the portion of the at least one second cutting edge is rotated around the tool becomes a part of the at least one quadric curve, the portion of the at least one second cutting edge lying from a position, at which a second point angle of the at least one second cutting edge becomes maximum, to a position, at which the second point angle first becomes 0 degrees.  EP’287 discloses a drill including a first cutting edge 7 and a second cutting edge 16a, wherein the second cutting edge has a single second point angle continuously and smoothly decreasing down to 0 degrees from a tip side toward a rear side, the single second point angle being 0 degrees at a maximum diameter (See Figure 2a). The point angle smoothly decreasing down to 0 degrees such that the second cutting edge lies along a hypothetical quadric curve (See Figure 2a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’841, in view of EP’281, such that the second cutting edge has a single point angle continuously and smoothly decreasing down to 0 degrees such that the cutting edge lies along a quadric curve as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 4, discloses wherein a clearance (Note: a recess is formed between the second cutting edge 8 and the deflection reducer 9) is formed between the at least one second cutting edge and the deflection reducer, and a minimum diameter of the at least one second cutting edge is not more than a maximum diameter of the deflection reducer (Note: the second cutting edge 8 extends radially inward of the deflection reducer 9) (See Figure Below).  

    PNG
    media_image1.png
    369
    355
    media_image1.png
    Greyscale


Regarding claim 7, WO’841, as modified, discloses wherein a first projected line derived by projecting a first passing area 3a of the at least one first cutting edge, on a projection plane parallel to a tool axis, when the at least one first cutting edge is rotated around the tool axis does not intersect with at least one quadric curve (Note: a hypothetical quadric curve may be formed to not intersect the projecting line formed along portion 3a of the first cutting edge), and a shape of the a second projected line derived by projecting a second passing area of a portion of the at least one second cutting edge, on the projection plane, when the portion of the at least one second cutting edge is rotated around the tool becomes a part of the at least one quadric curve, the portion of the at least one second cutting edge lying from a position, at which a second point angle of the at least one second cutting edge becomes maximum, to a position, at which the second point angle first becomes 0 degrees (Note: as modified, WO’841 discloses a second cutting edge having a point angle smoothly decreasing down to 0 degrees such that the second cutting edge lies along a quadric curve).  
Regarding claim 8, WO’841 discloses wherein a clearance (Note: a recess is formed between the second cutting edge 8 and the deflection reducer 9) is formed between the at least one second cutting edge and the deflection reducer, and a minimum diameter of the at least one second cutting edge is not more than a maximum diameter of the deflection reducer (Note: the second cutting edge 8 extends radially inward of the deflection reducer 9) (See Figure Above).  
Regarding claim 11, WO’841 discloses wherein a clearance (Note: a recess is formed between the second cutting edge 8 and the deflection reducer 9) is formed between the at least one second cutting edge and the deflection reducer, and a minimum diameter of the at least one second cutting edge is not more than a maximum diameter of the deflection reducer (Note: the second cutting edge 8 extends radially inward of the deflection reducer 9) (See Figure Above).  
Regarding claims 9, 10, 12, 13, 14, and 15,  WO’841discloses the drill of claims 2, 3, and 4 as set forth above.  WO’841 further discloses wherein the at least one first cutting edge 3 consists of two or three first cutting edges 3a,3b,3c (See Figure 7).  WO’841 does not disclose wherein the at least one second cutting edge consists of not less than three second cutting edges.  EP’287 discloses a drill having a second cutting edge 16a with a point angle that continuously decreases such that the cutting edge 16a may be segmented into an infinite number of cutting edges (See Figure 2a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’841, in view of EP’287, such that the second cutting edge consists of not less than three second cutting edges as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claims 5, 6 and 16, WO’841 discloses the drill of claim 1 as set forth above.  WO’841 further discloses wherein the at least one first cutting edge 3 consists of two or three first cutting edges 3a,3b,3c (See Figure 7).  WO’841 does not disclose wherein the at least one second cutting edge consists of not less than three second cutting edges.  EP’287 discloses a drill having a second cutting edge 16a with a point angle that continuously decreases such that the cutting edge 16a may be segmented into an infinite number of cutting edges (See Figure 2a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’841, in view of EP’287, such that the second cutting edge consists of not less than three second cutting edges as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 18, WO’841, as modified, discloses the drill of claim 2 as set forth above.  WO’841 further discloses a method of producing a drilled product comprising: drilling the workpiece with the drill according to claim 2, in order to produce the drilled product (See Figures 9 and 10).
Regarding claim 19, WO’841, as modified, discloses the drill of claim 3 as set forth above.  WO’841 further discloses a method of producing a drilled product comprising: drilling the workpiece with the drill according to claim 3, in order to produce the drilled product (See Figures 9 and 10).
Regarding claim 20, WO’841, as modified, discloses the drill of claim 4 as set forth above.  WO’841 further discloses a method of producing a drilled product comprising: drilling the workpiece with the drill according to claim 4, in order to produce the drilled product (See Figures 9 and 10).

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722